DETAILED ACTION
With regard to the amendment filed 01/22/2021, the applicant amended claims 1, 10 and 11. Claim 12 is newly added. No new matter is added. 

With regard to the amended claims, the Applicant sufficiently amended claims to overcome rejections under 35 U.S.C. 112(b) and claim objections. Therefore, claim objections and rejections under 35 U.S.C. 112(b) are withdrawn. The rejection under 35 U.S.C. 101 is withdrawn because the claims are sufficiently amended to overcome the rejections. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 01/22/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Chen et al. 
The Applicant mainly argues that the contour searching is performed in a diagonal direction along a search route of extracted image region is not disclosed by cited prior art references. However, with changed scope of amended claims, newly found reference Chen et al. discloses that weighting of pixels are determined based on diagonal directional weighting along a search path for contour searching for target object detection in images. Therefore, the arguments are overcome by applied art as in section below. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a captured image acquisition section”, “a contour search section”, “a position information generation section” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specifications discloses in 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lukac et al. (US Pub No. 20090244333 A1) in view of Pawlicki et al. (US Pub No. 20040016870 A1) and further in view of Chen et al. ("Color filter array interpolation by successive refinement over color channels using gradient inverse-weighted filtering." Optics Communications 318 (2014): 189-198). 

Regarding Claim 1,   

a captured image acquisition section configured to acquire data of an image captured of a target object; (Lukac, [0016], discloses the calculation based on the multiple pixel columns including at least the target pixel column including the target pixel as the object of detection of the edge orientation and one adjacent pixel column adjoining to the target pixel column determines the variation of the vertical-direction color 
difference component with the higher accuracy, compared with the calculation 
based on a single pixel column; image data of object is obtained)


a contour search section configured to obtain a contour line of the image of the target object by searching the captured image for a coordinate point of which a change in luminance relative to the position thereof inside a region occupied by the target object image meets a predetermined condition; (Lukac, [0020], discloses the image processing apparatus detects the edge orientation in each pixel as the horizontal direction, when the variation of the vertical-direction color difference component of the pixel is greater than the variation of the horizontal-direction color difference component of the pixel.  The image processing apparatus detects the edge orientation in each pixel as the vertical direction, when the variation of the vertical-direction color difference component of the pixel is smaller than the variation of the horizontal-direction color difference component of the pixel.  The image processing apparatus detects the edge orientation in each pixel as either the vertical direction or the horizontal direction, when the variation of the vertical-direction color difference component of the pixel is equal to the variation of the horizontal-direction color difference component of the pixel.  
change in pixel color is determined of object with respect to threshold and edges (contour) of object are determined) and 

	Lukac does not explicitly disclose a position information generation section configured to generate position information regarding the target object in the real space on the basis of the contour line, wherein the contour search section searches for the coordinate point in a diagonal direction in an array of pixels, using a pixel in the image region as a start point.

	Pawlicki discloses a position information generation section configured to generate position information regarding the target object in the real space on the basis of the contour line, wherein the contour search section searches for the coordinate point in a diagonal direction in an array of pixels, using a pixel in the image region as a start point. (Pawlicki, [0099], discloses control 116 may be operable to determine which detected edges are angled or diagonal across and along the captured image and to partially filter out or substantially ignore or limit processing of vertical and/or horizontal edges.  This may be preferred, since edges indicative of a lane marker may be angled 
within the captured image, as can be seen with reference to FIGS. 7 and 8.  The 
control may thus process edges which are angled and which move diagonally through the scene from one frame to the next.  Control 116 may be operable to skew or bias the rows of pixels in the pixelated array to simulate horizontal edges with the angled pixel positions are searched in diagonal directions of contour)

	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Lukac with Pawlicki to accurately detect contour of target object in image. One would be motivated to modify Lukac by teachings of Pawlicki that searches contour of target object pixels in diagonal direction in order to accurately detect target object in image. (see Pawlicki, paragraph [0009]). 

	The combination of Lukac and Pawlicki does not explicitly disclose extracted image region and wherein the contour search section searches for the coordinate point along a search route in a diagonal direction in an array of pixels, using a pixel in the extracted image region as a start point.
	Chen discloses extracted image region and wherein the contour search section searches for the coordinate point along a search route in a diagonal direction in an array of pixels, using a pixel in the extracted image region as a start point. (Chen, p. 192, discloses the color difference planes are calculated for two conditions: (1) the missing blue (or red) components at red (or blue) sampling positions of CFA, (2) the missing red and blue components at the green sampling positions of CFA indicated in Fig. 4. To interpolate the missing blue samples at the R5 position, we also apply a two-step strategy similar to the strategy we used to reconstruct the green plane. Note that the weight factors to determine pixel values in search region of image patch are in diagonal directions)
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Lukac with Pawlicki to accurately detect contour of target object in image. Lukac, Pawlicki and Chen are directed to determine target object in image region by reducing artifacts in images. One would be motivated to modify Lukac and Pawlicki by teachings of Chen that searches contour of target object pixels in diagonal direction in order to accurately detect target object in image to determine weight factors of pixel values in searching target object in extracted image region in order to increase accuracy of 

Regarding Claim 2, 
The combination of Lukac, Pawlicki and Chen further discloses wherein the captured image acquisition section acquires data of a color image formed by color-interpolating luminance data obtained using a Bayer array on an image plane; (Lukac, [0070], discloses the color filter array 22 has one of the R color filter, the G color filter, and the B color filter set corresponding to the position of each of the multiple imaging elements constituting the image sensor 24.  In FIG. 2, the sparsely hatched rectangles, the densely hatched rectangles, and the non-hatched open rectangles respectively denote the R color filters, the B color filters, and the G color filters.  In the arrangement of the R, G, and B color filters, the G color filters are positioned first to be diagonal to one another and form a checkerboard pattern.  Namely the G color filters occupy half the area of the color filter array 22.  The same numbers of the R color filters and the B color filters are then evenly arranged in the remaining half area of the color filter array 22.  The resulting color filter array 22 of this arrangement shown in FIG. 2 is called the Bayer color filter array; Bayer color filter array is applied) and 

the contour search section uses a plurality of pixels having the same color in the initial Bayer array as search start points.  (Lukac, [0071], discloses the G color filters, the R 
light, respectively.  The image sensor 24 accordingly captures the image data of the mosaic arrangement by the function of the Bayer color filter array 22 located before the image sensor 24 as shown in FIG. 2.  The image data of the mosaic arrangement is not processable in the same manner as ordinary image data and can not directly express an image.  The image processing apparatus 30 receives the image data of the mosaic arrangement (raw image data) and generates ordinary color image data having the settings of the R, G, and B components in the respective pixels; same color Bayer filter array is applied). Additionally, the rational and motivation to combine the references Lukac, Pawlicki and Chen as applied in claim 1 apply to this claim. 

Regarding Claim 3, 
		The combination of Lukac, Pawlicki and Chen further discloses wherein the contour search section uses pixels having the color of green in the initial Bayer array as search start points.  (Lukac, [0071], the G color filters, the R color filters, and the B color filters are designed to allow transmission of only the G color light, transmission of only the R color light, and transmission of only the B color light, respectively.  The image sensor 24 accordingly captures the image data of the mosaic arrangement by the function of the Bayer color filter array 22 located before the image sensor 24 as shown in FIG. 2.  The image data of the mosaic arrangement is not process able in the same manner as ordinary image data and can not directly express an image.  The image 
generates ordinary color image data having the settings of the R, G, and B components in the respective pixels; G color filters (green color) are applied). Additionally, the rational and motivation to combine the references Lukac, Pawlicki and Chen as applied in claim 1 apply to this claim.

Regarding Claim 4, 
		The combination of Lukac, Pawlicki and Chen further discloses wherein the contour search section performs searches in a plurality of directions to obtain the contour line by causing the distribution of the detected coordinate points to approximate a predictable shape of the target object image using a least-square method.  (Lukac, [0099], discloses after computation of the squares of the respective differences between 
the color difference components CDv in the target pixel and the upper and the 
lower pixels, the computation process similarly calculates the squares of respective differences between the color difference components CDv in a left pixel on the left of the target pixel and upper and lower pixels above and below the left pixel, as well as the squares of respective differences between the color difference components CDv in a right pixel on the right of the target pixel and upper and lower pixels above and below the right pixel.  FIG. 8(b) shows the six squares obtained from the six pairs of pixels arrayed in the vertical direction.  The summation of these six squares is specified as the 
least square technique is used to determine shape of object). Additionally, the rational and motivation to combine the references Pawlicki and Lukac as applied in claim 1 apply to this claim.

Regarding Claim 8, 
		The combination of Lukac, Pawlicki and Chen further discloses wherein the position information generation section calculates a size of the target object image based on the contour line, and generates the position information by comparing the calculated size with an actual size of the target object.  (Pawlicki, [0008], discloses the object detection system of the present invention, such as a lane change assist system, utilizes an edge detection algorithm to detect edges of objects in the captured images and determines if a vehicle is present in a lane adjacent to the equipped or subject vehicle in response to various characteristics of the detected edges, such as the size, location, distance, intensity, relative speed and/or the like.  The system processes a subset of the image data captured which is representative of a target zone or area of interest of the scene within the field of view of the imaging system where a vehicle or object of interest is likely to be present; size of object is determined). Additionally, the rational and motivation to combine the references Lukac, Pawlicki and Chen as applied in claim 1 apply to this claim.

Regarding Claim 9, 
		The combination of Lukac, Pawlicki and Chen further discloses wherein the contour search section translates the start point from one pixel to another to obtain the 
using spherical trigonometry in response to a pixel size, pixel resolution and field of view of the imaging array sensor.  The control may access an information array which provides a calculated distance for each pixel within the reduced data set or target zone to approximate the distance to the portion of the detected edge or object; start point distance is obtained). Additionally, the rational and motivation to combine the references Lukac, Pawlicki and Chen as applied in claim 1 apply to this claim.

Claim 10 recite method with steps corresponding to the apparatus elements recited in Claims 1. Therefore, the recited steps of the method Claim 10 are mapped to the proposed combination in the same manner as the corresponding elements of 

		Furthermore, the combination of Pawlicki and Lukac further discloses acquiring data of an image captured of a target object so as to store the data into a memory (Lukac, [0153], discloses a program of instructions stored on a computer-readable medium that, when executed by the computer, performs the method of the present invention.  Examples of computer-readable media include, but are not limited to magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-ROMs and holographic devices; magneto-optical media; and hardware devices that are specially configured to store or to store and execute program code, such as application specific integrated circuits (ASICs), programmable logic devices (PLDs), flash memory devices, and ROM and RAM devices). 

Claim11 recite computer program with instructions corresponding to the apparatus elements recited in Claim 1. Therefore, the recited instruction of computer program Claim 11 are mapped to the proposed combination in the same manner as the corresponding elements of Claims 1. Additionally, the rationale and motivation to combine the Lukac, Pawlicki and Chen references presented in rejection of Claim 1, apply to this claim.

		Furthermore, the combination of Lukac, Pawlicki and Chen further discloses A computer program for causing a computer to implement functions (Lukac, [0153], . 

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lukac, Pawlicki and Chen and further in view of Tanaka et al. (US Pub No. 20110235899 A1). The teachings of Lukac, Pawlicki and Chen have been discussed previously. 

Regarding Claim 5, 
The combination of Lukac, Pawlicki and Chen does not explicitly disclose wherein the contour search section detects the coordinate point at least on the basis of a change in luminance Y relative to the position of the coordinate point in a YUV space representing the colors of the 24pixels on a search route.  
		Tanaka discloses wherein the contour search section detects the coordinate point at least on the basis of a change in luminance Y relative to the position of the coordinate point in a YUV space representing the colors of the 24pixels on a search 
prescribed signal processing on the R, G and B image data stored in the main 
memory 20.  More specifically, the R, G and B image signals are converted by 
the digital signal processing section 22 into YUV signals including brightness 
signals (Y signals) and color-difference signals (Cr and Cb signals), and subjected to prescribed processes such as the gradation transformation process (e.g. gamma correction).  The image signal processed by the digital signal processing section 22 is stored in the main memory 20; contour search is processed in YUV space). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Lukac, Pawlicki and Chen with Tanaka to accurately detect contour of target object in image. One would be motivated to modify Lukac, Pawlicki and Chen by teachings of Tanaka that searches contour of target object pixels in YUV space in order to accurately detect target object in image. (see Tanaka, paragraph [0068]). Therefore, it would have been obvious to combine Lukac, Pawlicki and Chen and Tanaka to obtain the invention recited in Claim 1.

Regarding Claim 6, 
		The combination of Lukac, Pawlicki and Chen and Tanaka further discloses wherein the contour search section filters the coordinate point on the basis of a change in the luminance of a color component of the target object from among the colors of the pixels on the search route.  (Tanaka, [0068], discloses a contour correction circuit, a 
subjected to prescribed processes such as the gradation transformation process 
(e.g. gamma correction).  The image signal processed by the digital signal 
processing section 22 is stored in the main memory 20; contour search is processed in YUV space). Additionally, the rational and motivation to combine the references Lukac, Pawlicki and Chen and Tanaka as applied in claim 5 apply to this claim.

Regarding Claim 7, 
		The combination of Lukac, Pawlicki and Chen and Tanaka further discloses wherein the captured image acquisition section acquires data of stereoscopic images captured of the target object from right and left viewpoints; (Tanaka, [0013], discloses the presently disclosed subject matter is made in view of these situations.  It is an object of the presently disclosed subject matter to provide a stereoscopic image processing device, a stereoscopic image processing method, a recording medium and a stereoscopic imaging apparatus which, when eliminating variations in views of angle between a plurality of images due to variations in placement attitudes, zoom factors and the like of a plurality of imaging units which take the plurality of images by a geometrical transformation, can geometrically transform the images so as to leave the intrinsically 

the position information generation section calculates a gravity center of each of the stereoscopic images of the target object on the basis of the contour line, and generates the position information based on a parallax between the gravity centers of the stereoscopic images.  (Tanaka, [0014], discloses a stereoscopic image processing device concerning a first aspect of the presently disclosed subject matter, includes an image acquisition device for acquiring a plurality of images of an identical subject taken from a plurality of viewpoints; a corresponding point detection device for selecting a prescribed image as a reference image from among the acquired plurality of images, selecting an image other than the reference image as a target image from among the acquired plurality of images, and detecting a plurality of feature points from the 
reference image and a plurality of corresponding points from the target image to generate a plurality of pairs of the feature point and corresponding point, wherein feature of the feature point and the corresponding point included in the same pair are substantially identical to each other; a parameter estimation device for estimating geometrical transformation parameters for geometrically transforming the target image such that y coordinate values of the feature point and the corresponding point included in the same pair are substantially identical to each other, wherein y direction is orthogonal to a parallax direction of the plurality of viewpoints; and an image transformation device for geometrically transforming the target image on the basis of the estimated geometrical transformation parameters; image information is generated based on parallax of stereoscopic images).  Additionally, the rational and motivation to combine the references Lukac, Pawlicki, Chen and Tanaka as applied in claim 5 apply to this claim. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 12:  Claim 12 recites limitations – “wherein one of the plurality of directions comprises a path of pixels having a pattern of different colors and another direction comprises a path of pixels having a single color”, in combination with features of intervening claim 4 and base claim 1 are not disclosed by cited prior art references. Therefore, claim 12 is objected as allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661